944 So. 2d 485 (2006)
Emmanuel MORELAND, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3854.
District Court of Appeal of Florida, Fourth District.
December 6, 2006.
Rehearing Denied January 9, 2007.
Emmanuel Moreland, Jasper, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed, without prejudice to appellant's right to seek relief in a properly and timely filed motion for post conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. See Covell v. State, 891 So. 2d 1132 (Fla. 4th DCA 2005); Campbell v. State, 718 So. 2d 886 (Fla. 4th DCA 1998). Conflict is certified with Fitzpatrick v. State, 863 So. 2d 462 (Fla. 1st DCA 2004), and Berthiaume v. State, 864 So. 2d 1257 (Fla. 5th DCA 2004).
POLEN, KLEIN and SHAHOOD, JJ., concur.